 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE WESTERN DISTRICT OF WASHINGTON

10

11

12 RICHARD SCHWAB,                                        No. 2:19-cv-02065-BJR

13                    Plaintiff,                          Hon. Barbara J. Rothstein

14           vs.                                          ORDER TO EXTEND TIME TO
                                                          RESPOND TO PLAINTIFF’S
15 WELLS FARGO BANK, NATIONAL                             COMPLAINT
   ASSOCIATION, and RUSHMORE LOAN
16 MANAGEMENT SERVICES LLC,

17                    Defendants.

18

19

20           This matter to extend the time for Defendant Wells Fargo Bank, National Association to
21 respond to Plaintiff’s Complaint came before the Court by stipulation between the parties, and the

22 Court having considered the Stipulation, its files and records herein, and being fully advised,

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28   07685.2316/15194447.1
       ORDER TO EXTEND TIME TO RESPOND TO                                               SEVERSON & WERSON
       PLAINTIFF’S COMPLAINT CASE NO. 2:19-CV-02065-BJR                                                The Atrium
       PAGE 1                                                                 19100 Von Karman Avenue, Suite 700
                                                                                          Irvine, California 92612
                                                                                                   (949) 442-7110
 1           IT IS HEREBY ORDERED that the time for Defendant Wells Fargo Bank, National

 2 Association to answer, move, or otherwise respond to the Complaint in this action is extended to

 3 and including February 20, 2020.

 4

 5           Dated this 15th day of January, 2020.

 6

 7

 8

 9
                                                          A
                                                          Barbara Jacobs Rothstein
                                                          U.S. District Court Judge
10

11

12 PRESENTED BY:

13   SEVERSON & WERSON
14       A Professional Corporation

15
         By: s/ Charles T. Meyer
16       Charles T. Meyer, WSBA No. 39754
         ctm@severson.com
17       19100 Von Karman Ave., Suite 700
         Irvine, CA 92612
18       Phone: 949-442-7110
         Attorneys for Defendant
19       Wells Fargo Bank, N.A.
20

21

22

23

24

25

26

27

28   07685.2316/15194447.1
       ORDER TO EXTEND TIME TO RESPOND TO                                              SEVERSON & WERSON
       PLAINTIFF’S COMPLAINT CASE NO. 2:19-CV-02065-BJR                                               The Atrium
       PAGE 2                                                                19100 Von Karman Avenue, Suite 700
                                                                                         Irvine, California 92612
                                                                                                  (949) 442-7110
